Citation Nr: 1541691	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-48 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana 


THE ISSUES

1.  Entitlement to an effective date earlier than July 8, 2008, for the grant of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

2.  Entitlement to special monthly compensation based on the anatomical loss of one lung.  

3.  Entitlement to a retroactive payment of $1,016.00 based upon a November 2009 rating decision that increased the combined disability evaluation to 70 percent, effective March 7, 2008, and to 80 percent, effective November 10, 2008.  

4.  Entitlement to an increased rating in excess of 10 percent disabling for residuals of a dislocated left shoulder (a left shoulder disability).  

5.  Entitlement to service connection for bilateral heel spurs. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1964 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The issues of entitlement to an increased disability rating for a left shoulder disability and service connection for bilateral heel spurs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to a TDIU was received on November 3, 1999.  

2.  It was factually ascertainable that the Veteran was precluded, by reason of his service connected disabilities, from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience on July 1, 1999. 

3. The Veteran has an anatomical loss of the left lung.  The Veteran does not have an anatomical loss or loss of use related to the hands, feet, buttocks, organs related to special sense (hearing, sight, speech), or creative organs.  

4.  Entitlement to a retroactive payment of $1,016.00 is a moot issue.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of a TDIU of July 1, 1999, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 3.400, 4.16 (2015).

2.  The criteria for entitlement to special monthly compensation based on anatomical loss or loss of use have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. § 3.350(a)(2) (2015).

3.  The Veteran's claim of entitlement to a retroactive payment of $1,016.00 based upon a November 2009 rating decision that increased the combined disability evaluation to 70 percent, effective March 7, 2008, and to 80 percent, effective November 10, 2008, is dismissed as moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.25 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the claim of an earlier effective date for a TDIU, in this case, the earliest possible date permitted by the effective date regulations (the date entitlement was factually ascertainable that occurred within one year prior to the date of claim) as applied to increased ratings, has been granted, so that an earlier effective date is not legally possible.  See Norris v. West, 12 Vet. App. 413, 420-22 (1999) (applying the informal claim provisions of 38 C.F.R. § 3.157 to TDIU claims); Hurd v. West, 13 Vet. App. 449 (2000) (a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim).  As the Board is granting the full benefit sought on appeal, that is, is granting the earliest effective date provided by regulation, the claim is substantiated, there remains no further benefit, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Regarding the claim of entitlement to special monthly compensation, the VCAA provisions are not applicable when the question is limited to statutory interpretation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); VAOPGCPREC 5-2004.  Because the application of the law to the undisputed facts is dispositive of this issue, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Entitlement to an Earlier Effective Date for a TDIU - Laws and Regulations

A TDIU may be assigned when a disabled veteran, in the judgment of the rating agency, is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

"Substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).  The central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a).

The issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

With respect to an earlier effective date, a TDIU is a form of increased rating claim, and, therefore, the effective date rules for increased compensation claims apply.  Norris, 12 Vet. App. 413, 420; Hurd, 13 Vet. App. 449.  In this regard, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1), (2).  Therefore, the ultimate question in determining the effective date for TDIU is when it was factually ascertainable that the service connected disabilities rendered a veteran unemployable.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

Entitlement to an Earlier Effective Date for a TDIU - Analysis

The Veteran contends that an effective date earlier than July 8, 2008, is warranted for the grant of a TDIU.  In several statements in support of the appeal, the Veteran contends that the TDIU should be assigned as early as July 1, 1999, the last date he was gainfully employed.    

On November 3, 1999, the Veteran contacted the RO to request an increase in his total disability rating to 100 percent on the basis of individual unemployability.  On November 10, 1999, the RO received the Veteran's formal application for a TDIU.  On the November 10, 1999 VA Form 21-8940, the Veteran indicated that he stopped working on July 1, 1999, due to the residual effects of removal of his left lung.  

The evidence of record indicates that the Veteran earned a high school diploma, but did not attend college.  The Veteran worked for Proctor and Gamble from December 1968 until July 1, 1999.  During his employment, the Veteran worked mostly in labor intensive jobs, including working as a packer, a machine operator, a pipe fitter, and a lab technician.  

At the time of the Veteran's application for a TDIU, he was service connected for a bronchial adenoma, carcinoid type, status post left pneumonectomy, rated as 60 percent disabling, effective September 23, 1985.  Therefore, the Veteran has met the schedular criteria for a TDIU throughout the period on appeal.  

Upon VA examination in December 1999, the Veteran reported a progressive decline in his respiratory capacity in the preceding five years with increased shortness of breath, increased dyspnea on exertion, and decreased standing and walking tolerance.  The Veteran indicated that his symptoms were exacerbated by temperature extremes and limited his walking tolerance to one city block.  

A November 2000 private examination report indicates that the Veteran a gradual worsening in his respiratory capacity resulting in mild shortness of breath upon minimal exertion.  The Veteran reported a current walking tolerance of five minutes.  In conclusion, the private physician indicated that the Veteran's ability to perform occupational activities, including walking, standing, stooping, bending, lifting, and carrying, was mildly diminished.  

A May 2001 Social Security Administration (SSA) determination indicates that the Veteran was awarded disability benefits, effective July 1, 1999, primarily due to severe impairment of the bronchial adenoma, carcinoid type.  While VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA, such findings are evidence to be considered in a TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  The May 2001 SSA determination indicated that the Veteran quit his job in July 1999 due to worsening of his respiratory symptoms, which rendered him unable to meet the requirements of his work setting; specifically, the airborne chemical irritants were negatively affecting his breathing, and his job required prolonged standing (four to six hours).  The SSA determination indicated that the Veteran attempted to find alternative arrangements within his current work environment, but none were successful.  The SSA determination also noted the Veteran's current heel spurs and arthralgia pain; however, the Veteran did not contend that these conditions prevented him from working.  In conclusion, the SSA determined that the Veteran maintained a residual functional capacity to perform a limited range of light work, but was unable to perform the requirements of his past relevant work.  

In a November 2001 statement, the Veteran's private physician indicated that the Veteran's ability to work is impaired by several chronic medical conditions, including the residual effect of the pneumonectomy, previous transient ischemic attacks, and osteoarthritis.  

In a June 2002 statement, the Veteran indicated that he attempted to continue working despite his respiratory complications, and his employer made several accommodations for his medical complications, including moving him to different parts of the plant.  The Veteran reported, however, that the accommodations were not helpful and his employer indicated to him that he might be fired, so they suggested that he take early retirement due to his medical complications.  

Upon VA examination in February 2003, the Veteran reported that his respiratory condition had not changed since the previous VA examination, and that he continued to experience shortness of breath, dyspnea on exertion, and limited standing and walking tolerance.  The VA examiner indicated that the Veteran has a high school diploma and worked most of his life doing labor-type jobs, including working as a packer, a machine operator, and a pipe fitter.  The VA examiner also noted that the Veteran last worked in July 1999 when he took early medical retirement "because he was working as a laboratory technician and the chemical fumes there were aggravating his breathing."  The VA examiner further indicated that the Veteran was no longer able to enjoy his hobbies of hunting, fishing, and outdoor activities due to his shortness of breath and dyspnea on exertion.  In conclusion, the VA examiner opined that the Veteran "has been limited primarily by his respiratory condition," but was not currently unemployable as "he would be employable in a job with light or sedentary activity in the absence of any respiratory fumes."  

In a January 2008 statement, a former co-worker of the Veteran indicated that the Veteran's employer made several accommodations for his medical restrictions, including moving the Veteran to different parts of the plant and providing transportation to limit his walking from the parking lot.  The former co-worker also indicated that the Veteran's employer did what they could, but eventually recommended the Veteran take early retirement to receive SSA benefits.  

Upon VA examination in July 2008, the VA examiner opined that it is at least as likely as not that the Veteran's service-connected post-surgical lung disorder and disability prevent him from retaining substantially gainful employment.  The VA examiner explained that the Veteran "has documented restrictive and obstructive defects in his lungs due to the surgery and has been unable to maintain gainful employment under these conditions."  The VA examiner further explained that it is "impossible to evaluate and comment exclusively on the [Veteran's] employability in relation to his respiratory disability, as his many non service connected disabilities and his advancing age make him unemployable."  However, the VA examiner concluded that "nonetheless, the weight of the medical evidence lies such that it is as likely as not that his lung disorder prevents him from obtaining meaningful gainful employment."  In a September 2008 rating decision, the RO, on the basis of this VA examination, granted entitlement to a TDIU, effective July 7, 2008, the date of the VA examination.  

After a review of all the evidence of record, lay and medical, the Board finds the weight of the evidence is at least in relative equipoise as to whether the Veteran was unable to secure and follow substantially gainful employment due to his service-connected lung condition beginning July 1, 1999.  The evidence of record consistently reflects that the Veteran took medical retirement on July 1, 1999, due to respiratory symptoms that rendered him intolerant to environmental exposures and physical activities requiring more than minimal exertion.  The evidence of record also indicates that the Veteran's employer made several accommodations for the Veteran's medical complications without success.  While the February 2003 VA examiner opined that the Veteran would be employable in a job requiring light or sedentary activity and free of environmental exposures, the VA examiner did not appear to consider the Veteran's educational attainment and occupational history, which consisted solely of labor-intensive jobs in a chemical plant.  Similarly, the May 2001 SSA determination indicated that the Veteran maintained a residual functional capacity to perform a limited range of light work; however, SSA determined that he was unable to perform the requirements of his past relevant work.

In the September 2009 rating decision, the Veteran's service-connected disabilities were found to preclude substantially gainful employment.  The earliest date of receipt of the TDIU claim is November 3, 1999.  The Board finds that there is competent and probative lay and medical evidence to support a finding of TDIU from July 1, 1999, within one year prior to the date of receipt of the TDIU claim.  Therefore, the Board concludes that the appropriate effective date for the award of a TDIU is July 1, 1999, the date that entitlement to the benefit became factually ascertainable, which is within one year prior to the date of receipt of the Veteran's claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  

Special Monthly Compensation - Laws and Regulations

Special monthly compensation (SMC) is a statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in the Schedule for Rating Disabilities.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s) (West 2014), and 38 C.F.R. §§ 3.350, 3.352 (2015).  SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the rate provided under subsection (s)).  SMC provided under subsections (k) and (r) are paid in addition to any other SMC rates, with certain monetary limits.  

SMC under subsection (k) is warranted when a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one hand, one foot, both buttocks, one or more creative organs, blindness of one eye having only light perception, deafness in both ears, having absence of air and bone conduction, complete organic aphonia with constant inability to communicate by speech, or, in the case of a woman veteran, loss of 25 percent or more of tissue from a single breast or both breasts in combination, or following receipt of radiation treatment.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  

SMC under subsection (l) is warranted when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet, or one hand and one foot, or is blind in both eyes, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  See 
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

SMC under subsection (m) is warranted if a veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands or of both legs with factors preventing natural knee action with prostheses in place, or of one arm and one leg with factors preventing natural elbow and knee action with prostheses in place, or has suffered blindness in both eyes having only light perception; or has suffered blindness in both eyes, rendering such a veteran so significantly disabled as to be in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(m); 38 C.F.R. § 3.350(c). 

SMC under subsection (n) is warranted if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms with factors preventing elbow action with prostheses in place, has suffered the anatomical loss of both legs with factors that prevent the use of prosthetic appliances.  38 U.S.C.A. § 1114(n); 38 C.F.R. § 3.350(d).  

SMC under subsection (o) is warranted if a veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more of 38 U.S.C.A. 
§ 1114(l) through (n), with no condition being considered twice in the determination; if a veteran has suffered the anatomical loss of both arms with factors that prevent the use of prosthetic appliances; or bilateral deafness (and the hearing impairment in either one or both ears in service connected) rated at 60 percent or more disabling with service-connected total blindness with 5/200 visual acuity or less.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).  

The provisions of 38 U.S.C.A. § 1114(p) provide for "intermediate" SMC rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).  The provisions of 
38 U.S.C.A. § 1114(r) provides special aid and attendance benefits where the veteran is already in receipt of the maximal SMC benefits and is in need of regular aid and attendance or a higher level of care.  38 U.S.C.A. § 1114(r); 38 C.F.R. 
§ 3.350(h).  The provisions of 38 U.S.C.A. § 1114(s) provide SMC based on the veteran being permanently housebound by reason of service-connected disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Special Monthly Compensation - Analysis

The Veteran contends that SMC is warranted due to the anatomical loss of his left lung.  The Veteran underwent a left pneumonectomy in July 1979 due to a bronchial adenoma, carcinoid type.  The Veteran has been service-connected for the bronchial adenoma, carcinoid type, since September 1985.  

As indicated above, there are multiple provisions that provide SMC for the anatomical loss or loss of use of particular organs or body parts.  However, these organs and body parts are limited to the hands, feet, buttocks, organs related to special sense (hearing, sight, and speech), creative organs, and breasts in female veterans.  Anatomical loss or loss of use of one lung is not contemplated by the SMC laws and regulations.  Neither the Veteran nor the evidence of record suggests that the Veteran has anatomical loss or loss of use of any of the organs or body parts contemplated by the SMC laws and regulations.  Therefore, the Veteran does not satisfy the threshold legal eligibility requirements for SMC based on anatomical loss or loss of use.  Accordingly, the Veteran's claim of SMC based on anatomical loss of his left lung must be denied because of lack of entitlement under the law.  See Sabonis, 6 Vet. App. 426, 430 (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  

Entitlement to Retroactive Payment Benefits

The Veteran contends that he is entitled a retroactive payment as the result of a November 2009 rating decision that granted additional service connection compensation benefits.  Specifically, the November 2009 rating decision granted additional benefits that increased the Veteran's combined disability rating from 60 percent to 70 percent, effective March 7, 2008, and from 70 percent to 80 percent, effective November 10, 2008.  The Veteran initiated an appeal in February 2010, contending that the RO incorrectly calculated his combined disability rating, and the combined disability rating should be 80 percent, effective March 7, 2008.  As a result, the Veteran contends that he is entitled to a retroactive payment for the difference between the 70 percent compensation rate and the 80 percent compensation rate between March 7, 2008, and November 10, 2008.  Effective August 1, 2008, the Veteran was in receipt of a TDIU; therefore, the amount of retroactive payment in question equals $1,016.00.  See December 2010 Statement of the Case; see also M21-1, Part I, Appendix B.  

Because the Board has granted an earlier effective date for the award of a TDIU, effective July 1, 1999, the matter of the Veteran's claim of entitlement to retroactive payments between March 7, 2008, and November 10, 2008, is rendered moot.  Accordingly, the issue of entitlement to a retroactive payment of $1,016.00 based upon a November 2009 rating decision that increased the combined disability evaluation to 70 percent, effective March 7, 2008, and to 80 percent, effective November 10, 2008, is dismissed as no controversy remains. 


ORDER

An effective date of July 1, 1999, for the award of a TDIU is granted.  

Entitlement to SMC based on anatomical loss of one lung is denied.  

Entitlement to a retroactive payment of $1,016.00 based upon a November 2009 rating decision that increased the combined disability evaluation to 70 percent, effective March 7, 2008, and to 80 percent, effective November 10, 2008, dismissed as moot.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an increased disability rating for a left shoulder disability and service connection for bilateral heel spurs.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2015).
 
Regarding the left shoulder disability, the record reflects that the Veteran's most recent VA examination for his left shoulder disability occurred in October 2009.  At that time, the Veteran reported pain, stiffness, and weakness in his left shoulder that affected most daily activities, including driving, bathing, and grooming.  In addition, the Veteran reported flare-ups that occur once every two months of moderate severity that last for hours in duration.  

The fact that a VA examination is almost six years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, however, the Veteran has indicated that his left shoulder disability has worsened in severity since the last VA examination.  Specifically, in the April 2011 VA Form 9, the Veteran indicated that the pain in his left shoulder joint requires more frequent medication use than previously recorded by the VA examiner, and has resulted in further limitation of motion and limited his lifting capacity to five pounds.  Because of the evidence of possible worsening since the most recent VA examination, a new VA examination is needed to assist in determining the current severity of service-connected left shoulder disability.  Snuffer, 10 Vet. App. at 400. 

Regarding the claim of service connection for bilateral heel spurs, the Veteran has not been afforded a VA examination.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Specifically, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the United States Court of Appeals for Veterans Claims stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran contends that he has experienced chronic foot problems due to prolonged standing while serving in the United States Navy.  The Veteran reports that he did not report symptoms related to his feet during service; however, he contends that he has had pain in his feet since service separation and has been wearing custom orthotics since 1981.  In addition, a June 2009 VA treatment record indicates that the Veteran reported pain in his feet beginning during service.  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As current medical evidence establishes a diagnosis of bilateral heel spurs, and the Veteran contends that he experienced foot pain during service and since service, the Board finds that VA's duty to assist by providing a VA examination has been triggered, and a remand is necessary to afford the Veteran such examination.  McLendon, 20 Vet. App. at 83.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all updated VA treatment records of the Veteran and associate them with the record, to particularly include any treatment records relating to the left shoulder disability or bilateral heel spurs.  

2. Schedule the Veteran for (a) VA orthopedic examination(s) to determine the current nature and severity of service-connected left shoulder disability, and the nature and etiology of the Veteran's bilateral heel spurs, to include as due to prolonged standing while serving in the Navy, as claimed by the Veteran.  

The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner(s).  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.  

With respect to the left shoulder disability, the VA examiner should identify the current nature and severity of the left shoulder disability, to include specific findings of limitation of motion.  The VA examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left shoulder due to pain and/or other symptoms during flare-ups and/or with repeated use; to the extent possible, the VA examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

With respect to the bilateral heel spurs, the VA examiner is asked to offer the following opinion based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles: 

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral heel spurs began during service or are otherwise etiologically related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


